Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112(b) or Pre-AIA , 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 19, and 20 recite, in the 5th limitation, “the total form completion accumulation value.”  There is insufficient antecedent basis for this limitation.  Appropriate correction is required.  Claims 2-18 (referring to Claim 1) are rejected based on the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically Claims 1-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea.  Claims 1, 19,and 20  include limitations reciting functionality that
Monitors officer context changes, accumulates form completion times, and provides an indication:
Receiving a first context status change… 
Identifying one or more particular forms…
Determining a time required…
Adding the time to a total forms completion value…
Causing the indication to be provided…
which is an abstract idea reasonably categorized as 
Mental processes, because the steps describe concepts performed in the human mind including an evaluation, judgment, or opinion.
Certain methods of organizing human activity – because Monitors officer context changes manages, “personal behavior or relationships or interactions between people” (including social activities, teaching, and following rules or instructions); and 	
 Mathematical concept, because the adding describes mathematical relationships, mathematical formulas or equations, mathematical calculations;
Similarly, Claims 2-18 further narrow the same abstract concept identified above related to mental processes, certain methods of organizing human activity, and mathematical concepts. As a result, Claims 1-20 recite an abstract idea related to mental processes, certain methods of organizing human activity, and mathematical concepts under Step 2A Prong One.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1, 17, and 19 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a processor, memory, transceiver, interface.  When considered in view of the claim as a whole, Examiner submits that the additional elements do not integrate the abstract idea into a practical application because these elements i of Applicant’s specification are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  
Claims 3-16, 18, and 21 do not include any additional elements beyond those recited above. The elements for displaying data amount to insignificant extrasolution , 18, and 21 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 19, and 20 include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a processor, memory, transceiver, interface. When considered in view of the claim as a whole, Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements in view of Applicant’s specification are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   As a result, Claims 1, 19, and 20 do not include additional elements amounting to significantly more than the abstract idea under Step 2B.  
As noted above, Claims 2-18 do not include any additional elements beyond those recited above. Further, displaying information is a well-understood, routine, and conventional function. As a result, Claims 2-18 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claims 1, 19, and 20.   As a result, Claims 1-20 do not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight (2017/0323243) in view of Jardine (2012/0060166).  

Regarding Claim 1, Knight discloses: A method for electronically monitoring officer context change and accumulating corresponding form completion times and providing an indication thereof, (Figure 1, 0020-0024) the method comprising:
receiving, at an electronic processor of a computing device, (Figure 1), a first context status change associated with an officer changing status from a first particular ; 
[0056] A mentee may access and/or edit a wide range of information about 
his/her mentorships via selection of the mentee dashboard option 304, which 
causes a mentee dashboard page and/or window to be provided to a display device for viewing by the mentee.  Exemplary information that may be displayed via a dashboard page includes, but is not limited to, information regarding…. reminders of appointments or other due dates, reminders, and alerts.  
Alerts may be categorized according to, for example, time sensitivity and/or 
priority and this characterization may be manifested in the appearance of the 
alert of the dashboard screen.  For example, highly time sensitive or urgent 
alerts may be displayed with a red indicator (Status) and somewhat less time sensitive or non-urgent alerts may be displayed with a yellow indicator.  In some 
embodiments, red alerts (Status) may appear on the mentee dashboard 304 when, for example, a mentee submits a supervision form for a mentor to sign,
See Also 0022-mentor’s dashboard; Examiner notes based on mentor’s dashboard reciting, “red alerts may appear on the dashboard 104 when, for example, a mentee submits a supervision form for the mentor to sign” Examiner interprets 0056 (mentee’s dashboard) as intended to recite “a mentor submits a supervision form for a mentee to sign”; However, both read on the limitation above; 
0060- One or more alerts or notifications may also be configured, set, and/or displayed via mentee dashboard 304… a red, or high priority alert, (Status) may be displayed on mentee dashboard 304 when a supervision form is not signed and submitted within one week of its auto-creation 
Based on 0017 – mentees are interpreted as “officers” because they are “RBTs, BCBAs, and/or BCaBAs maintaining their respective certification(s).” 
0017- The subject invention may be configured to assist both mentors and mentees with managing and coordinating one or more mentorship opportunities. In some instances, mentors may be Board Certified Behavior Analysts who are mentoring individuals (mentees) who are pursuing their BCaBA and/or BCBA accreditation and/or mentoring RBTs, BCBAs, and/or BCaBAs that are maintaining their respective certification(s). 
identifying, by the electronic processor via access to an electronically stored status to form mapping, the one or more particular information forms; (See Above – red alert (status)-supervision form (form))  
determining, by the electronic processor via access to an electronically stored time completion indication associated with each of the one or more particular information forms, a particular time required by the officer to complete the one or more particular information forms; (Figure 7A, 0080-0081 – “This form (or equivalent) must be completed at least once during each supervisory period.” (time required) “This document covers the supervisory period from…to…”; Examiner notes the supervisory period is written on the form (2 week period); thus, this period indicates “a particular time required by the officer to complete the one or more particular information forms”
 [0080] Exemplary supervision forms that may be accessed by a mentee via the supervision form page are provided in FIGS. 7A and 7B.  More specifically, FIG. 7A provides an exemplary BCBA experience supervision form 700, which is 
specifically tailored to the individual mentee using, for example, historical 
information regarding the accomplishments of the mentee, calendar information, 
meeting information (e.g., dates, duration, subject matter).  
subsequently causing, by the electronic processor, an indication of a total form completion accumulation value particularly associated with the officer to be provided to one or both of the officer and a dispatcher associated with the officer.  (Figure 7A-7B, 0080-0083 – mentee and mentor (dispatcher) viewing supervision forms; [0083] Once complete, a mentee may submit BCBA experience supervision form 700 and/or characteristics of supervision conducted form 701 to a mentor for his or her comment, review, approval, etc.; Examiner notes both would view the supervisory period on the form; thus, both could detect “a total form completion accumulation value”) 
Knight does not explicitly state: adding, by the electronic processor, the particular time to a total forms completion accumulation value particularly associated with the officer; nor subsequently causing, by the electronic processor, an indication of the total forms completion accumulation value particularly associated with the officer to be provided…

 (Figure 14, 0045- “duration allocated for all tasks is 8.3 hours” (as total forms completion accumulation value) 
0045 - The motion of the slider indicates the time that has elapsed since the start time.  For example, if the start time is set as 11:05 AM the current position of the slider indicates the current time is 7:24 PM and the total time duration allocated was 8.3 hours. In the example, there are two ways to allocate time 
for "Trung unfuddle" to be done during the current day.  The user can manually 
drag that task up into the "activated" portion of the list.  If they are of similar duration, this will likely cause "Huy report" to no longer be highlighted, which means there is no time to do that task during the current day.  The other way to allocate time for "Trung unfuddle" is for the user to slide the slider bar to the right, increasing the umber of available hours during the day.  This informs the user, quickly and easily, how late he or she must work in order to hold all events and complete all highlighted tasks, including "Trung unfuddle.") 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Jardine’s adding of task times and total forms accumulation value to Knight’s in view of Jardine’s form accumulation value, indicating a duration for all tasks activated for a day (ex. 8.3 hours), helping a user plan on how late they must work in a day to complete the activated tasks. (Figure 14, 0045).

Regarding Claim 2, Knight in view of Jardine discloses: The method of claim 1, . Knight further discloses:  further comprising: accessing, by the electronic processor, an electronic scheduling database associated with the officer and identifying, via the electronic scheduling database, the appointments associated with the officer and one or more appointment blocks (0004-In some embodiments, a calendar may be provided to the mentee.  The calendar may include one or more appointments associated with a date on the calendar and the appointment may relate to at least one of the goals.) 
Knight does not explicitly state.  Jardine discloses:  
accessing, by the electronic processor, an electronic scheduling database associated with the officer and identifying, via the electronic scheduling database, an end-of-shift time associated with the officer (0045(bottom),Figure 14, Figure 16- slider bar length indicates “how late user must work”; based on Figure 16, the slider bar length is associated to a time (ex. 9:16)) 
comparing, by the electronic processor, the total forms completion accumulation value with a remaining time from a current time to the end-of-shift time associated with the officer;  (Figure 14 – the left of the middle circle compared to the right of the middle circle in slider bar)
and when the total forms completion accumulation value approaches within one to sixty minutes of or is less than the remaining time, causing a notification to be provided to the officer indicative of the total forms completion accumulation value approaching within one to sixty minutes of or being less than the remaining time. (Figure 14 – as time passes during day, circle in middle of slider will indicate both values)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Jardine’s comparing of a total forms accumulation value and remaining shift time and tracking to Knight’s in viewof Jardine’s scheduled appointments, indicating a user can complete the day’s tasks before the end of a shift. (Figure 14, 0045).

Regarding Claim 3, Knight in view of Jardine discloses The method of claim 1, further comprising:
accessing, by the electronic processor, an electronic scheduling database associated with the officer; identifying, via the electronic scheduling database, the appointments associated with the officer and one or more appointment blocks (0004-In some embodiments, a calendar may be provided to the mentee.  The calendar may include one or more appointments associated with a date on the calendar and the appointment may relate to at least one of the goals.)
Knight does not explicitly state: Jardine discloses: 
identifying, via the electronic scheduling database, an end-of-shift time associated with the officer and one or more intervening appointment blocks between a current time and the end- of-shift time; (Figure 14; based on Figure 16, the slider bar length is associated to a time at end of work shift (ex. 9:16); 0045(bottom) – the “Huy Report” appointment (example of intervening appointment block) (or any appointment during day as time passes))
(Figure 14 – the time remaining to the right of the middle circle on slider after “Huy Report” appointment is completed) (or any appointment during day as time passes))
comparing, by the electronic processor, the total forms completion accumulation value with the remaining time;  (Figure 14 – time to left of middle circle on slider compared to time to right) 
when the total forms completion accumulation value approaches within one to sixty minutes of or equals the remaining time, causing a notification to be provided to the officer indicative of the total forms completion accumulation value approaching within one to sixty minutes if or equaling the remaining time. (Figure 14 – as time passes during day, circle in middle of slider will indicate both values)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Jardine’s comparing of a total forms accumulation value and remaining shift time without an intervening appointment, and tracking to Knight’s in view of Jardine’s scheduled appointments, indicating a user can complete the day’s tasks before the end of a shift. (Figure 14, 0045).

Regarding Claim 4, Knight in view of Jardine discloses The method of claim 3, wherein identifying, via the electronic scheduling database, the one or more intervening appointment blocks between the current time and the end-of-shift time comprises accessing personal appointment blocks associated with the officer and agency (0004-In some embodiments, a calendar may be provided to the mentee.  The calendar may include one or more appointments associated with a date on the calendar and the appointment may relate to at least one of the goals.; See Figure 6 – appointment associated with supervisor and accreditation program (agency)) 



Regarding Claim 5, Knight in view of Jardine discloses The method of claim 1, further comprising prioritizing the one or more particular information forms for completion by the officer based on a re-use potential of information entered into form fields in one form with overlapping form fields required to be completed in other forms.
(0079] In some instances, the supervision forms may pull data directly from 
the mentee's calendar, mentee's assignments, mentee's tasks, mentee's goals, 
etc. Supervision forms may also pull data from the mentor's information such as 
from the mentor's calendar, assignments, goals, forms, etc.; Examiner notes more recent forms would be prioritized higher than the older forms) 

Regarding Claim 6, Knight in view of Jardine discloses The method of claim 1, further comprising prioritizing the one or more particular information forms for completion by the officer based on an identity of roles of other users that need the one or more particular information forms to be completed in order to complete their own (0056, 0022, 0060  –red alerts; both mentee and mentor (supervisor) need to sign the form) 

Regarding Claim 7, Knight in view of Jardine discloses The method of claim 6, wherein the identity of roles of other users includes at least one selected from a group consisting of a supervisor, a direct report, and an equivalent level role. (0056, 0022, 0060  –red alerts; both mentee and mentor (supervisor) need to sign the form)

Regarding Claim 8, Knight in view of Jardine discloses The method of claim 1, further comprising prioritizing the one or more particular information forms for completion by the officer based on an estimate completion time for each of the one or more particular information forms, the one or more particular information forms having lower estimated completion times being higher prioritized than the one or more particular information forms having higher estimated completion times.(0022, 0056, 0060 – red  alerts;  For example, highly time sensitive or urgent alerts may be displayed with a red indicator and somewhat less time sensitive or non-urgent alerts may be displayed with a yellow indicator.  In some embodiments, red alerts may appear on the dashboard 104 when, for example, a mentee submits a supervision form for the mentor to sign)

Regarding Claim 9, Knight in view of Jardine discloses The method of claim 1, further comprising detecting, by the electronic processor, a second context status change associated with the officer changing status from the second particular status to , [0050] signing the form;  On some occasions, a form is sent to a mentee for verification.  The
mentee may then complete and verify his or her part of the form.  The mentee
may then sign and submits the form). 
Knight does not explicitly state:  Jardine discloses:   
and responsively:  accessing, by the electronic processor, an electronic scheduling database associated with the officer; (Figure 16 , 0047 – task list, calendar)
identifying, via the scheduling database, an intervening available time between a current time and a next intervening appointment block or between the current time and an end-of-shift time associated with the officer(Figure 16 , 0047 – free time slots available)
identifying, by the electronic processor, which of the one or more particular information forms can be completed by the officer in the intervening available time; and
causing, by the electronic processor, a notification to be provided to the officer to complete the identified one or more particular information forms that can be completed by the officer in the intervening available time (Figure 16 , 0047 – three of the tasks may be accommodated into calendar (ex. Update website)) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Jardine’s identifying an available time and notification a form can be completed in the time to Knight’s in view of Jardine’s available status, helping optimize tasks that can be performed before the end of a shift. (Figure 16, 0047).

Regarding Claim 10, Knight in view of Jardine discloses The method of claim 1, wherein the first particular status is an idle or available state, , [0050] signing the form;  On some occasions, a form is sent to a mentee for verification.  The mentee may then complete and verify his or her part of the form.  The mentee may then sign and submits the form). and wherein the second particular status is assigned to a particular incident of a particular incident type  (0022-mentor’s dashboard; Examiner notes based on mentor’s dashboard reciting, “red alerts (incident type) may appear on the dashboard 104 when, for example, a mentee submits a supervision form for the mentor to sign” (incident type) Examiner interprets 0056 (mentee’s dashboard) as intended to recite “a mentor submits a supervision form for a mentee to sign”; However, both read on the limitation)

Regarding Claim 11, Knight in view of Jardine discloses The method of claim 10, wherein the step of identifying, via access to the electronically stored status to form mapping, the one or more particular information forms comprises:
identifying the one or more particular information forms required for an incident having the particular incident type. (See Citations in Claim 1 - 0056-red alerts may appear on the mentee dashboard 304 when, for example, a mentee submits a supervision form for a mentor to sign 

Regarding Claim 12, Knight in view of Jardine discloses The method of claim 11, wherein the step of determining, via access to the electronically stored time completion (Figure 7A, 0080-0081 – “This form (or equivalent) must be completed at least once during each supervisory period.” (time required) “This document covers the supervisory period from…to…”; Examiner notes the supervisory period is written on the form (2 week period); thus, this period indicates “a particular time required by the officer to complete the one or more particular information forms”  (ii) retrieving the particular time from the electronically stored status to form mapping, and (iii) retrieving the particular time from a form completion database separate from the electronically stored status to form mapping.

Regarding Claim 13, Knight in view of Jardine discloses The method of claim 1, wherein the particular time is determined based on a stored calculated historical average for a plurality of other officers to complete the one or more particular information forms.  (Figure 7A, 0080-0081 – “This form (or equivalent) must be completed at least once during each supervisory period.” (time required) “This document covers the supervisory period from…to…”; Examiner notes the supervisory period is written on the form (2 week period (historical average)))  

Regarding Claim 14, Knight in view of Jardine discloses The method of claim 1, wherein the particular time is determined based on a stored configured time to complete  (Figure 7A, 0080-0081 – “This form (or equivalent) must be completed at least once during each supervisory period.” (time required) “This document covers the supervisory period from…to…”; Examiner notes the supervisory period is written on the form (2 week period (stored time))  



Regarding Claim 15, Knight in view of Jardine discloses The method of claim 1, wherein the particular time is determined by eliminating overlapping form fields of the one or more particular information forms and any other forms for any other secondary context status changes detected associated with the officer and subsequently auto-populating the overlapping form fields when a first one of the overlapping form fields is populated. [0049] In some instances, the supervision forms may pull data directly from the mentee's calendar, mentee's assignments, mentee's goals, etc. Supervision forms may also pull data from the mentor's information such as from the mentor's calendar, assignments, goals, forms, etc.) 
 
Regarding Claim 16, Knight in view of Jardine discloses The method of claim 1.  Knight does not explicitly state:  wherein subsequently causing the indication of the total form completion accumulation value particularly associated with the officer to be provided to the officer comprises causing a visual or audio output to be provided at a mobile computing device associated with the officer setting forth a value of the total   Jardine discloses this limitation (Figure 14, 0045 – time duration allocated was 8.3 hours) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Knight’s in view of Jardine’s form accumulation value to include Jardine’s visual or audio output setting a value, indicating a duration for all tasks activated for a day (ex. 8.3 hours), helping a user plan on how late they must work in a day to complete the activated tasks. (Figure 14, 0045).

Regarding Claim 17, Knight in view of Jardine discloses The method of claim 1. Knight does not explicitly state:  wherein subsequently causing the indication of the total form completion accumulation value particularly associated with the officer to be provided to the officer comprises causing a calendar application at a mobile computing device associated with the officer to be updated to indicate one or more time blocks indicative of the total forms completion accumulation value. Jardine discloses this limitation (Figure 16 –integrated task list and calendar; “8.1 hours allocated”; time blocks in calendar)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Knight’s in view of Jardine’s form accumulation value to include Jardine’s time blocks in a calendar indicative the value, indicating a duration for all tasks activated for a day (ex. 8.3 hours), helping a user plan on how late they must work in a day to complete the activated tasks. (Figure 14, 0045).

(Figure 16, 0047 – 9:16 pm on slider)  
when the moving indicator line approaches within one to sixty minutes or equals an indicated end-of-shift time in the calendar application, causing a notification to be provided to the officer indicative of the earliest predicted time at which the officer will be able to complete the one or more particular information forms approaching or equaling the indicated end-of-shift time. (Figure 16, 0047 – 9:16 pm on slider does not change as moving indicator line approaches within one to sixty minutes of equals an indicated end-of-shift time)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Knight’s in view of Jardine’s form accumulation value to include Jardine’s tracking of an earliest predicted time for completing the forms, increasing planning, indicating a duration for all tasks activated for a day (ex. 8.3 hours), helping a user plan how late they will work in a day to complete the activated tasks. (Figure 14, 0045).

. 

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BACB Experience Standards – ver. 10/13/2017, retrieved at https://www.bacb.com/wp-content/uploads/2020/05/BACB_Integrated_1710_experience_standards_english.pdf
Page 1 -  This document contains all of the standards and forms for experience used to qualify for certification as a Board Certified Behavior Analyst® (BCBA®) or a Board Certified Assistant Behavior Analyst® (BCaBA®).
The BACB requires that the supervisor and supervisee review this entire document together and resolve any concerns before the experience begins. Both parties must also regularly review the BACB website, newsletters, and table of recent and upcoming changes to ensure that their experience complies with the version of the experience standards current at the time of completion of the experience requirement.       See Also Pages 8-9 Forms
References:

    PNG
    media_image1.png
    277
    1203
    media_image1.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623